                    IN THE UNITED STATES DISTRICT COURT FOR THE
                        EASTERN DISTRICT OF NORTH CAROLINA

LARRY LAMB and ERNEST WARREN                         )
MATTHEWS,                                            )
                Plaintiffs                           )
                                                     )
               v.                                    )
                                                     )    Case No. 7:16 CV 44 FL
BLAKE WALLACE, et al.,                               )
                                                     )
                       Defendants                    )
                                      )

                                           ORDER

       Plaintiffs’ Motion for Leave to File Under Seal is hereby granted. Wherefore, Plaintiffs

are permitted to file under seal the following:

           •   Exhibits 57-62, 80, and 84;

           •   Plaintiff’s response to Defendants’ statement of facts (unredacted);

           •   Plaintiffs’ statement of additional facts (unredacted);

           •   Plaintiffs’ summary judgment response brief (unredacted)

So ordered.



Dated: June 21, 2019

                                                             Hon. Louise Flanagan
